The question is whether there has been a settlement of a third-party action in violation of section 29 of the Workmen’s Compensation Law which prevents the claimant from receiving an award for deficiency. The case was here before this court at an earlier date. (252 App. Div. 897.) The judgment indicates that the parties agreed as to liability of the defendants and thereupon the court assessed the damages. Award affirmed, with costs to the State Industrial Board. Hill P. J., Heffernan and Foster, JJ., concur; Bliss and Schenck, JJ., dissent for the reasons stated in the dissenting opinion of Bliss, J., on the prior decision in this court and upon the authority of Matter of Kirby v. Bloomingdale Bros. (256 App. Div. 1016; affd., 281 N. Y. 856) and Matter of Daus v. Gunderman & Sons, Inc. (283 id. 459).